Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/838,188 filed on 4/2/2020.
Claims 1-20 have been examined and are pending.  Claims 1 and 11 are independent claims.
Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  acronym SOW should be written as “Statement of Work (SOW)”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 is duplicative of claim 7.  Applicant may wish to considering amending claim 17 from the method of claim 1 to the system of claim 11.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input configured to receive in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph 0006 of Applicant’s specification discloses “retrieving, via an electronic input, an organization directory”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Sage 100 Contractor 2018 (SQL) User’s Guide, published October 2018, in view of Brisebois (US20170308573), filed April 26, 2016, Badawy (US2020/0169565), filed November 22, 2019, claiming priority to provisional application 62/771,889, filed November 27, 2018, and Shaw (US2011/0055041), filed August 30, 2010.
Regarding claim 1, Sage discloses a computer implemented method that dynamically provides an interactive contractor dashboard, the method comprising the steps of: retrieving, via an electronic input, an organization directory associated with an entity (Sage, page 8, lines 14-19, contractor database, contractor companies);
receiving, via a contractor feed, contractor data associated with an entity where the contractor feed retrieves data from one or more sources of contractor data (Sage, page 68, lines 17-23, contractor data; page 472, subcontracts, page 473, contractor feed encompasses subcontractors bid);
aggregating the data from the one or more sources of contractor data (Sage, page 49, section 3.e., aggregator service, historical transactions; page 47, line 29, data aggregation service);
comprises a customized hierarchy of data access (Sage, page 145, lines 11-12, job level security for each job);
the aggregated data (Sage, page 49, section 3.e., aggregator service, historical transactions; page 47, line 29, data aggregation service);
communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments (Sage, pages 880-895, page 880, contractor dashboard).
Sage discloses aggregating the data from the one or more sources of contractor data, but does not explicitly disclose aggregating, via an aggregator engine, the data from the one or more sources of contractor data, wherein the organization directory is linked to the contractor data.
However, in an analogous art, Brisebois discloses aggregating, via an aggregator engine, the data from the one or more sources of contractor data, wherein the organization directory is linked to the contractor data (Brisebois, paragraph 0074, aggregation system 310 comprises an aggregator or reporting engine, various data sources including enterprise data silo 320 and personal data silo 330, paragraph 0045, organization may designate a private folder or directory, paragraph 0007, contractor/ supplier, paragraph 0025, business data source, private data source, sales databases; paragraphs 0016 and 0085, interactive analytics dashboard).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Brisebois with the computer implemented method / computer implemented system of Sage to include aggregating, via an aggregator engine, the data from the one or more sources of contractor data, wherein the organization directory is linked to the contractor data.

One would have been motivated to provide users with the benefits of a business insight on messaging access system allowing a user to create, share, and access query packages (Brisebois, paragraph 0010).
Sage and Brisebois disclose comprises a customized hierarchy of data access; job level security for each job; the aggregated data; communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments, but do not disclose receiving, via a user input, a request from a user from the organization directory; deriving, via a computer processor, an entitlements model for the user wherein the entitlements model comprises a customized hierarchy of data access; dynamically, via a computer processor, applying the entitlements model to the aggregated data; communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments representing: workforce type, line of business; region; top labor providers and top job descriptions.
However, in an analogous art, Badawy discloses receiving, via a user input, a request from a user from the organization directory (Badawy, paragraph 0056, intuitive access to data by graph database querying to provide insights to users of identity management systems; provisional, paragraph 0019 intuitive means to assess associated access risk);
deriving, via a computer processor, an entitlements model for the user wherein the entitlements model comprises a customized hierarchy of data access (Badawy, paragraph 0174, creating an entitlement model that pertain to aggregated usage signals; provisional, paragraph 0018, modeling an aggregated usage signal; paragraph 0005, entitlements based on roles user plays in organization);
dynamically, via a computer processor, applying the entitlements model to the aggregated data (Badawy, paragraph 0174, entitlement model, aggregated usage, predictive model; provisional, paragraph 0018, modeling an aggregated usage signal; paragraph 0133, predictive model).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Badawy with the computer implemented method / computer implemented system of Sage and Brisebois to include receiving, via a user input, a request from a user from the organization directory; deriving, via a computer processor, an entitlements model for the user wherein the entitlements model comprises a customized hierarchy of data access; dynamically, via a computer processor, applying the entitlements model to the aggregated data; communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments representing: workforce type, line of business; region; top labor providers and top job descriptions.

One would have been motivated to provide users with the benefits of mitigating risks of acts of fraud, data tampering, privacy breaches, theft of intellectual property, and exposure of trade secrets (Badawy: paragraphs 0004 and 0009).
Sage, Brisebois, and Badawy disclose communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments, but do not explicitly disclose communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments representing: workforce type, line of business; region; top labor providers and top job descriptions.
However, in an analogous art, Shaw discloses communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments representing: workforce type, line of business; region; top labor providers and top job descriptions (Shaw, paragraphs 0135, 0137, 0138, 0140, business entity profiling: job description, labor pool, geographical location, workforce).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shaw with the computer implemented method / computer implemented system of Sage, Brisebois, and Badawy to include communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments representing: workforce type, line of business; region; top labor providers and top job descriptions.
One would have been motivated to provide users with the benefits of facilitating redeployment of human resources from one workforce sector to another (Shaw: paragraph 0003).
Regarding claim 2, Sage, Brisebois, Badawy, and Shaw disclose the method of claim 1.  Sage discloses wherein the user is associated with a line of business within the entity  (Sage, page 313, job cost code and time worked).
Regarding claim 3, Sage, Brisebois, Badawy, and Shaw disclose the method of claim 1.  Sage discloses wherein the customized hierarchy represents a user's position within the organization directory  (Sage, page 902, role in user list, page 513, middle of page, customizable menu tree; page 863, line 12, expandable and collapsible tree structure).
Regarding claim 4, Sage, Brisebois, Badawy, and Shaw disclose the method of claim 1.  Sage discloses wherein the customized hierarchy is represented as an organizational tree for the user  (Sage, page 513, middle of page, customizable menu tree; page 863, line 12, expandable and collapsible tree structure).
Regarding claim 5, Sage, Brisebois, Badawy, and Shaw disclose the method of claim 1.  Sage discloses wherein the one or more sources of contractor data comprise internal and external sources of data (Sage, page 498, external sources of data encompass information about clients or vendors, page 300, lines 9-12, internal sources  of data encompass my business information).
Regarding claim 6, Sage, Brisebois, Badawy, and Shaw disclose the method of claim 1.  Shaw discloses wherein the contractor data represents data associated with temporary/individual contractors, project/SOW contractors, managed servers and permitted access individuals   (Shaw, paragraph 0152, SOW, temporary staffing; paragraph 0061, privileged access level; paragraph 064, servers).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 11, Sage discloses a computer implemented system that dynamically provides an interactive contractor dashboard, the system comprising (Sage, page 68, lines 18-19, save data to a removable storage device; page 517, lines 1-11, program, computers running sage products have to be connected to computer running license server);
an input configured to receive a contractor feed from a plurality of data sources (Sage, page 771, 13-2 section, lines 18-22, several sources);
an interactive contractor dashboard configured to provide interactive contractor data based on dynamically generated entitlements model for a specific user (Sage, pages 880-895, page 880, contractor dashboard);
aggregating the data from the one or more sources of contractor data
an aggregator engine, coupled to the input and the interactive contractor dashboard, comprising a computer processor configured to perform the steps of (Sage, page 49, section 3.e., aggregator service, historical transactions; page 47, line 29, data aggregation service);
retrieving an organization directory associated with an entity (Sage, page 245, line 9, open payable invoices/ credits in current directory);
receiving, via the contractor feed, contractor data associated with an entity where the contractor feed retrieves data from one or more sources of contractor data (Sage, page 68, lines 17-23, contractor data; page 472, subcontracts, page 473, contractor feed encompasses subcontractors bid);
aggregating, via the aggregator engine, the data from the one or more sources of contractor data, wherein the organization directory is linked to the contractor data (Sage, page 49, section 3.e., aggregator service, historical transactions; page 47, line 29, data aggregation service);
comprises a customized hierarchy of data access (Sage, page 145, lines 11-12, job level security for each job);
the aggregated data (Sage, page 49, section 3.e., aggregator service, historical transactions; page 47, line 29, data aggregation service);
communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments (Sage, pages 880-895, page 880, contractor dashboard).
Sage discloses aggregating the data from the one or more sources of contractor data, but does not explicitly disclose an aggregator engine, coupled to the input and the interactive contractor dashboard, comprising a computer processor configured to perform the steps of.
However, in an analogous art, Brisebois discloses an aggregator engine, coupled to the input and the interactive contractor dashboard, comprising a computer processor configured to perform the steps of (Brisebois, paragraph 0074, aggregator or reporting engine, various data sources, paragraph 0045, organization may designate a private folder or directory, paragraph 0007, contractor/ supplier, paragraph 0025, business data source, private data source, sales databases, FIG. 3 shows aggregator/ reporting engine 316 coupled to user interface 350 and inputs from enterprise data silos 320 and personal data silos 330; paragraphs 0016 and 0085, interactive analytics dashboard).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Brisebois with the computer implemented method / computer implemented system of Sage to include an aggregator engine, coupled to the input and the interactive contractor dashboard, comprising a computer processor configured to perform the steps of.

One would have been motivated to provide users with the benefits of a business insight on messaging access system allowing a user to create, share, and access query packages (Brisebois, paragraph 0010).
Sage and Brisebois disclose comprises a customized hierarchy of data access; job level security for each job; the aggregated data; communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments, but do not disclose receiving a request from a user from the organization directory; deriving, via a computer processor, an entitlements model for the user wherein the entitlements model comprises a customized hierarchy of data access; dynamically, via a computer processor, applying the entitlements model to the aggregated data; communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments representing: workforce type, line of business; region; top labor providers and top job descriptions.
However, in an analogous art, Badawy discloses receiving a request from a user from the organization directory  (Badawy, paragraph 0056, intuitive access to data by graph database querying to provide insights to users of identity management systems; provisional, paragraph 0019 intuitive means to assess associated access risk);;
deriving, via a computer processor, an entitlements model for the user wherein the entitlements model comprises a customized hierarchy of data access (Badawy, paragraph 0174, creating an entitlement model that pertain to aggregated usage signals; provisional, paragraph 0018, modeling an aggregated usage signal; paragraph 0005, entitlements based on roles user plays in organization);
dynamically, via a computer processor, applying the entitlements model to the aggregated data (Badawy, paragraph 0174, entitlement model, aggregated usage, predictive model; provisional, paragraph 0018, modeling an aggregated usage signal; paragraph 0133, predictive model).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Badawy with the computer implemented method / computer implemented system of Sage and Brisebois to include receiving a request from a user from the organization directory; deriving, via a computer processor, an entitlements model for the user wherein the entitlements model comprises a customized hierarchy of data access; dynamically, via a computer processor, applying the entitlements model to the aggregated data; communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments representing: workforce type, line of business; region; top labor providers and top job descriptions.
One would have been motivated to provide users with the benefits of mitigating risks of acts of fraud, data tampering, privacy breaches, theft of intellectual property, and exposure of trade secrets (Badawy: paragraphs 0004 and 0009).
Sage, Brisebois, and Badawy disclose communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments, but do not explicitly disclose communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments representing: workforce type, line of business; region; top labor providers and top job descriptions.
However, in an analogous art, Shaw discloses communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments representing: workforce type, line of business; region; top labor providers and top job descriptions (Shaw, paragraphs 0135, 0137, 0138, 0140, business entity profiling: job description, labor pool, geographical location, workforce).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shaw with the computer implemented method / computer implemented system of Sage, Brisebois, and Badawy to include communicating, via an interactive contractor dashboard, the aggregated data wherein the interactive contractor dashboard comprises a plurality of segments representing: workforce type, line of business; region; top labor providers and top job descriptions.
One would have been motivated to provide users with the benefits of facilitating redeployment of human resources from one workforce sector to another (Shaw: paragraph 0003).
Regarding claim 12, Sage, Brisebois, Badawy, and Shaw disclose the system of claim 11.  Sage discloses wherein the user is associated with a line of business within the entity (Sage, page 313, job cost code and time worked).
Regarding claim 13, Sage, Brisebois, Badawy, and Shaw disclose the system of claim 11.  Sage discloses wherein the customized hierarchy represents a user's position within the organization directory (Sage, page 902, role in user list, page 513, middle of page, customizable menu tree; page 863, line 12, expandable and collapsible tree structure).
Regarding claim 14, Sage, Brisebois, Badawy, and Shaw disclose the system of claim 11.  Sage discloses wherein the customized hierarchy is represented as an organizational tree for the user  (Sage, page 513, middle of page, customizable menu tree; page 863, line 12, expandable and collapsible tree structure).
Regarding claim 15, Sage, Brisebois, Badawy, and Shaw disclose the system of claim 11.  Sage discloses wherein the one or more sources of contractor data comprise internal and external sources of data  (Sage, page 498, external sources of data encompass information about clients or vendors, page 300, lines 9-12, internal sources  of data encompass my business information).
Regarding claim 16, Sage, Brisebois, Badawy, and Shaw disclose the system of claim 11.  Shaw discloses wherein the contractor data represents data associated with temporary/individual contractors, project/SOW contractors, managed servers and permitted access individuals  (Shaw, paragraph 0152, SOW, temporary staffing; paragraph 0061, privileged access level; paragraph 064, servers).
Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Sage 100 Contractor 2018 (SQL) User’s Guide, published October 2018, in view of Brisebois (US20170308573), filed April 26, 2016, Badawy (US2020/0169565), filed November 22, 2019, claiming priority to provisional application 62/771,889, filed November 27, 2018, and Shaw (US2011/0055041), filed August 30, 2010, and further in view of Thompson (CA2521988), published March 4, 2007.
Regarding claim 7, Sage, Brisebois, Badawy, and Shaw disclose the method of claim 1.
Sage, Brisebois, Badawy, and Shaw do not explicitly disclose wherein the interactive contractor dashboard provides additional segments comprising: new headcount by line of business; top skillsets of new hires; and spend by lines of business.
However, in an analogous art, Thompson discloses wherein the interactive contractor dashboard provides additional segments comprising: new headcount by line of business; top skillsets of new hires; and spend by lines of business (Thompson, page 3, abstract, line of business, page 4, lines 25-27, lines of business; page 7, lines 26-27 expenditure; page 30, lines 1-3, headcount, line19, skills).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Thompson with the computer implemented method / computer implemented system of Sage, Brisebois, Badawy, and Shaw to include wherein the interactive contractor dashboard provides additional segments comprising: new headcount by line of business; top skillsets of new hires; and spend by lines of business.

One would have been motivated to provide users with the benefits of improved tools and methods for managing application support and maintenance of computer software applications (Thompson: page 1, lines 19-20).
Regarding claim 8, Sage, Brisebois, Badawy, and Shaw disclose the method of claim 1.
Sage, Brisebois, Badawy, and Shaw do not explicitly disclose wherein the interactive contractor dashboard provides additional segments comprising: supplier service level agreement breakdown data.
However, in an analogous art, Thompson discloses wherein the interactive contractor dashboard provides additional segments comprising: supplier service level agreement breakdown data (Sage, page 705, priority dropdown list, priority by service level agreement).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Thompson with the computer implemented method / computer implemented system of Sage, Brisebois, Badawy, and Shaw to include wherein the interactive contractor dashboard provides additional segments comprising: supplier service level agreement breakdown data.
One would have been motivated to provide users with the benefits of improved tools and methods for managing application support and maintenance of computer software applications (Thompson: page 1, lines 19-20).
Regarding claim 9, Sage, Brisebois, Badawy, and Shaw disclose the method of claim 1.
Sage, Brisebois, Badawy, and Shaw do not explicitly disclose wherein the interactive contractor dashboard provides additional segments comprising: onboarding lifecycle process data.
However, in an analogous art, Thompson discloses wherein the interactive contractor dashboard provides additional segments comprising: onboarding lifecycle process data (Thompson, page 4, line 14, FIG. 1J, life cycle).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Thompson with the computer implemented method / computer implemented system of Sage, Brisebois, Badawy, and Shaw to include wherein the interactive contractor dashboard provides additional segments comprising: onboarding lifecycle process data.

One would have been motivated to provide users with the benefits of improved tools and methods for managing application support and maintenance of computer software applications (Thompson: page 1, lines 19-20).
Regarding claim 10, Sage, Brisebois, Badawy, and Shaw disclose the method of claim 1.
Sage, Brisebois, Badawy, and Shaw do not explicitly disclose wherein the interactive contractor dashboard provides additional segments comprising: workforce type; line of business; location; and top suppliers.  
However, in an analogous art, Thompson discloses wherein the interactive contractor dashboard provides additional segments comprising: workforce type; line of business; location; and top suppliers (Thompson, page 18, lines 5-7, work force, line of business, page 8, lines 15-20, location; page 51, FIG. 3F).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Thompson with the computer implemented method / computer implemented system of Sage, Brisebois, Badawy, and Shaw to include wherein the interactive contractor dashboard provides additional segments comprising: workforce type; line of business; location; and top suppliers.
One would have been motivated to provide users with the benefits of improved tools and methods for managing application support and maintenance of computer software applications (Thompson: page 1, lines 19-20).
Regarding claim 17, Sage, Brisebois, Badawy, and Shaw discloses the method of claim 1.
Sage, Brisebois, Badawy, and Shaw do not explicitly disclose wherein the interactive contractor dashboard provides additional segments comprising: new headcount by line of business; top skillsets of new hires; and spend by lines of business.
However, in an analogous art, Thompson discloses wherein the interactive contractor dashboard provides additional segments comprising: new headcount by line of business; top skillsets of new hires; and spend by lines of business  (Thompson, page 3, abstract, line of business, page 4, lines 25-27, lines of business; page 7, lines 26-27 expenditure; page 30, lines 1-3, headcount, line19, skills).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Thompson with the computer implemented method / computer implemented system of Sage, Brisebois, Badawy, and Shaw to include wherein the interactive contractor dashboard provides additional segments comprising: new headcount by line of business; top skillsets of new hires; and spend by lines of business.
One would have been motivated to provide users with the benefits of improved tools and methods for managing application support and maintenance of computer software applications (Thompson: page 1, lines 19-20).
Regarding claim 18, Sage, Brisebois, Badawy, and Shaw discloses the method of claim 1.
Sage, Brisebois, Badawy, and Shaw do not explicitly disclose wherein the interactive contractor dashboard provides additional segments comprising: supplier service level agreement breakdown data.
However, in an analogous art, Thompson discloses wherein the interactive contractor dashboard provides additional segments comprising: supplier service level agreement breakdown data  (Sage, page 705, priority dropdown list, priority by service level agreement).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Thompson with the computer implemented method / computer implemented system of Sage, Brisebois, Badawy, and Shaw to include wherein the interactive contractor dashboard provides additional segments comprising: supplier service level agreement breakdown data.
One would have been motivated to provide users with the benefits of improved tools and methods for managing application support and maintenance of computer software applications (Thompson: page 1, lines 19-20).
Regarding claim 19, Sage, Brisebois, Badawy, and Shaw discloses the method of claim 1.
Sage, Brisebois, Badawy, and Shaw do not explicitly disclose wherein the interactive contractor dashboard provides additional segments comprising: onboarding lifecycle process data.
However, in an analogous art, Thompson discloses wherein the interactive contractor dashboard provides additional segments comprising: onboarding lifecycle process data  (Thompson, page 4, line 14, FIG. 1J, life cycle).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Thompson with the computer implemented method / computer implemented system of Sage, Brisebois, Badawy, and Shaw to include wherein the interactive contractor dashboard provides additional segments comprising: onboarding lifecycle process data.
One would have been motivated to provide users with the benefits of improved tools and methods for managing application support and maintenance of computer software applications (Thompson: page 1, lines 19-20).
Regarding claim 20, Sage, Brisebois, Badawy, and Shaw discloses the method of claim 1.
Sage, Brisebois, Badawy, and Shaw do not explicitly disclose wherein the interactive contractor dashboard provides additional segments comprising: workforce type; line of business; location; and top suppliers.
However, in an analogous art, Thompson discloses wherein the interactive contractor dashboard provides additional segments comprising: workforce type; line of business; location; and top suppliers  (Thompson, page 18, lines 5-7, work force, line of business, page 8, lines 15-20, location; page 51, FIG. 3F).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Thompson with the computer implemented method / computer implemented system of Sage, Brisebois, Badawy, and Shaw to include wherein the interactive contractor dashboard provides additional segments comprising: workforce type; line of business; location; and top suppliers.
One would have been motivated to provide users with the benefits of improved tools and methods for managing application support and maintenance of computer software applications (Thompson: page 1, lines 19-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439  


/KARI L SCHMIDT/Primary Examiner, Art Unit 2439